Citation Nr: 1227255	
Decision Date: 08/07/12    Archive Date: 08/14/12

DOCKET NO.  06-39 586	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an initial evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Robert V. Chisholm, Attorney at Law


ATTORNEY FOR THE BOARD

Arif Syed, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1965 to March 1976. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas. 

In July 2008 the Board issued a decision on the claim.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In March 2009 the parties to the appeal filed a Joint Motion for Remand.  The Court granted the motion, vacated the Board's decision, and remanded the matter for further proceedings.  The Board remanded the claim in August 2009 and a supplemental statement of the case (SSOC) was issued in December 2009. Subsequently the Board issued a decision in March 2010 and the Veteran again appealed the decision to the Court.  The parties again agreed to a Joint Motion for Remand and the claim was again remanded to the Board in November 2010.  In May 2011, the Board again remanded the Veteran's claim and a SSOC was issued in March and April 2012.  Accordingly, the Veteran's VA claims folder has been returned to the Board for further appellate proceedings.

The Board observes that a July 2010 rating decision denied the Veteran entitlement to service connection for hypertension.  Although the Veteran filed a notice of disagreement in September 2010, he subsequently withdrew his claim in April 2012.  38 C.F.R. § 20.204 (2011).  Accordingly, that issue is not in appellate status and will be discussed no further herein.  See Archbold v. Brown, 9 Vet. App. 124, 130 (1996) [pursuant to 38 U.S.C.A. § 7105(a), the filing of a notice of disagreement initiates appellate review in the VA administrative adjudication process, and the request for appellate review is completed by the claimant's filing of a substantive appeal after a statement of the case is issued by VA].  


FINDINGS OF FACT

1.  Prior to February 13, 2011, the Veteran's PTSD was manifested by occupational and social impairment, depressed mood, decreased motivation, chronic sleep impairment, impaired memory, and occasional thoughts of suicide; it was not manifested by deficiencies in work, family relations, judgment, thinking or mood, panic or depression affecting the ability to function independently, spatial disorientation, impaired impulse control, obsessional rituals, or an inability to establish and maintain effective relationships.

2.  From February 13, 2011, the Veteran's PTSD is manifested by nightmares, hypervigilance, impaired impulse control, difficulty adapting to stressful circumstances, and inability to establish and maintain effective relationships; total occupational and social impairment is not shown.


CONCLUSIONS OF LAW

1.  Prior to February 13, 2011, the criteria for an initial disability rating in excess of 50 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.130, Diagnostic Code 9411 (2011).

2.  From February 13, 2011, the criteria for a 70 percent disability rating, and no higher, for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.130, Diagnostic Code 9411 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks entitlement to an initial disability rating in excess of 50 percent for service-connected PTSD.  In the interest of clarity, the Board will discuss certain preliminary matters.  The issue on appeal will then be analyzed and a decision rendered.

Compliance with the Court's directives 

As was noted in the Introduction, the Veteran's increased rating claim involves Joint Motions for Remand by the Court.  The Board wishes to make it clear that it is aware of the Court's instructions in Fletcher v. Derwinski, 1 Vet. App. 394, 397 (1991), to the effect that a remand by the Court is not "merely for the purposes of rewriting the opinion so that it will superficially comply with the 'reasons or bases' requirement of 38 U.S.C.A. § 7104(d)(1).  A remand is meant to entail a critical examination of the justification for the decision." The Board's analysis has been undertaken with that obligation in mind.

The March 2009 Joint Motion for Remand found that, in denying the Veteran entitlement to an increased disability rating for PTSD, the Board erred in not providing adequate reasons or bases as to how his symptomatology related to the criteria for higher ratings.  Additionally, the Board did not provide any discussion as to the assigned Global Assessment of Functioning (GAF) scores in its analysis.  Moreover, the Board should have provided adequate consideration of whether staged ratings were warranted at any time during the appeal period.  The November 2010 Joint Motion for Remand found that, in denying the Veteran entitlement to an increased disability rating for PTSD, the Board erred in not addressing findings of the Veteran's impaired judgment, abstract thinking, disturbances in mood, and ability to maintain relationships which were discussed in a November 2009 VA examination report.  The Court instructed the Board to address these matters in the Joint Motions for Remand.  

The Board is confident that if any additional problems existed, the Court would have brought them to the Board's attention.  See Harris v. Derwinski, 1 Vet. App.180, 183 (1991) (holding that the "Court will (not) review BVA decisions in a piecemeal fashion").

Stegall concerns

In August 2009 and May 2011, the Board remanded the case in order for either the agency of original jurisdiction (AOJ) or the Appeals Management Center (AMC) to obtain updated VA treatment records pertaining to the Veteran's service-connected PTSD.  Additionally, the Veteran was to be afforded a VA mental health examination and a report of the examination associated with his claims folder.  The Veteran's claim was then to be readjudicated.

The record reveals that updated VA treatment records have been obtained and associated with the Veteran's claims folder, to include the virtual VA claims folder.  Moreover, the Veteran was provided a VA mental health examination in November 2009 and a PTSD Disability Benefits Questionnaire (DBQ) in January 2012, and reports of the examinations were associated with his claims folder.  The Veteran's claim was readjudicated by December 2009, March 2012, and April 2012 SSOCs.

Accordingly, the Board's remand instructions have been substantially complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA includes an enhanced duty on the part of VA to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  The VCAA also defines the obligations of VA with respect to its statutory duty to assist a claimant in the development of his claim.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).

Notice

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).

In the case at hand, the record reflects that the originating agency provided the Veteran with the required notice by a letter mailed in July 2005, and notice with respect to the effective-date element of the claim, by a letter mailed in March 2006.  Although the March 2006 letter pertaining to the effective-date element of the claim was provided after the initial adjudication of the claim, the Board finds that the Veteran has not been prejudiced by the timing of this letter.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this regard, the Board notes that following the provision of the required notice and the completion of all indicated development of the record, the Veteran's claim was readjudicated in April 2007, August 2007, December 2009, March 2012, and April 2012 SSOCs.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error may be cured by a new VCAA notification followed by a readjudication of the claim).  There is no indication or reason to believe that the ultimate decision of the originating agency on the merits of the claim would have been different had complete VCAA notice been provided at an earlier time.

Duty to assist

In general, the VCAA provides that VA shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate a claim for VA benefits, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  The law affords that the assistance provided by VA shall include providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  

In the instant case, the Board finds reasonable efforts have been made to assist the Veteran in obtaining evidence necessary to substantiate his claim.  There is no reasonable possibility that further assistance would aid in substantiating the claim.  The pertinent evidence of record includes statements from the Veteran, the Veteran's service treatment records, as well as postservice VA and private treatment records.  

The Veteran was afforded VA mental health examinations in September 2005, November 2006, and November 2009 as well as a PTSD DBQ in January 2012.  The examination reports reflect that the examiners interviewed and examined the Veteran, reviewed his past medical history, documented his current medical conditions, and rendered appropriate diagnoses consistent with the remainder of the evidence of record.  Furthermore, these examination reports contain sufficient information to rate the Veteran's PTSD under the appropriate diagnostic criteria.  The Board therefore concludes that the VA examination reports are adequate for evaluation purposes.  See 38 C.F.R. § 4.2 (2011); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) [holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate].  

The Board is cognizant of the fact that the September 2005 and January 2012 VA examiners did not indicate whether the Veteran's claims folder was available for review.  However, such did not have an adverse effect on the adequacy of the examinations.  Notably, as previously indicated, the examiners fully considered the Veteran's complaints, to include his complaints of irritability and difficulty establishing social relationships.  Examinations were then performed that addressed all the relevant rating criteria.  

In short, the Board finds that under the circumstances of this case, VA has satisfied the notification and duty to assist provisions of the law and that no further action pursuant to the VCAA need be undertaken on the Veteran's behalf.

The Board additionally observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2011).  The Veteran has been accorded the opportunity to present evidence and argument in support of his claim.  He has retained the services of an attorney.  In his December 2006 substantive appeal [VA Form 9], the Veteran declined the option of testifying at a personal hearing.

Accordingly, the Board will proceed to a decision.

Higher evaluation for PTSD

Disability ratings are assigned in accordance with the VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2011).  Separate diagnostic codes identify the various disabilities.  See 38 C.F.R. Part 4 (2011).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2011).

The Court has held that an appeal from an initial rating is a separate and distinct claim from a claim for an increased rating.  At the time of an initial rating, separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  See Fenderson v. West, 12 Vet. App. 119, 126 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007) [holding, "staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings"].

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, diagnosis, and demonstrated symptomatology. Any change in diagnostic code by a VA adjudicator must be specifically explained. See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

The Veteran's psychiatric disorder is currently rated under 38 C.F.R. § 4.130, Diagnostic Code 9411 [PTSD] (2011).  Diagnostic Code 9411 is deemed by the Board to be the most appropriate because it pertains specifically to the primary diagnosed disability in the Veteran's case (PTSD).  In any event, with the exception of eating disorders, all mental disorders including PTSD are rated under the same criteria in the rating schedule.  Therefore, rating under another diagnostic code would not produce a different result.  Moreover, the Veteran has not requested that another diagnostic code be used.  Accordingly, the Board concludes that the Veteran is appropriately rated under Diagnostic Code 9411.

PTSD is to be rated under the general rating formula for mental disorders under 38 C.F.R. § 4.130.  The pertinent provisions of 38 C.F.R. § 4.130 concerning the rating of psychiatric disabilities read in pertinent part as follows:

100 percent:  Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time and place; memory loss for names of close relatives, own occupation or name.

70 percent:  Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.

50 percent:  Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty establishing effective work and social relationships.

See 38 C.F.R. § 4.130, Diagnostic Code 9411 (2011).

Global Assessment of Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health- illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) [citing the American Psychiatric Association 's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-IV), p. 32].

GAF scores ranging between 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships. Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up other children, is defiant at home, and is failing in school).  A score from 21 to 30 is indicative of behavior which is considerably influenced by delusions or hallucinations or serious impairment in communications or judgment or inability to function in almost all areas.  A score of 11 to 20 denotes some danger of hurting one's self or others (e.g., suicide attempts without  clear expectation of death; frequently violent; manic  excitement) or occasionally fails to maintain minimal personal hygiene (e.g., smears feces) or gross impairment in communication (e.g., largely incoherent or mute).  See 38 C.F.R. § 4.130 (2011) (incorporating by reference the VA's adoption of the DSM-IV for rating purposes). 

Period prior to February 13, 2011

The Veteran contends that he is entitled to an initial disability rating in excess of 50 percent for his service-connected PTSD.  For historical purposes, the Veteran was granted service connection for PTSD in a December 2005 rating decision.  A disability rating of 50 percent was assigned, effective as of June 3, 2005.  The Veteran appealed this decision to the Board in December 2006, alleging that he was entitled to an initial disability rating of 100 percent.  However, as outlined below, the preponderance of the evidence of record demonstrates that the Veteran's symptomatology has been no more than 50 percent disabling at any time prior to February 13, 2011. 

Upon filing his claim in June 2005, the Veteran was afforded a VA psychiatric examination in September 2005.  The Veteran's chief complaints at the time of examination were problems sleeping, fear, depression, nightmares and flashbacks. The Veteran was casually dressed with fair grooming at the time of examination.  He was found to have a constricted effect, but it was noted that his depression did not affect the ability to function independently.  The examiner concluded that the Veteran was fully oriented in all spheres with appropriate behavior.  His speech and communication were also found to be normal.  The examiner noted that the Veteran did not have panic attacks, delusions, hallucinations, or obsessional rituals.  The Veteran's thought processes were found to be normal as well, and his judgment, abstract thinking and memory were not impaired.  He also denied suicidal or homicidal ideation. 

The examiner diagnosed the Veteran with PTSD. The examiner noted that the Veteran was "quite limited" in his ability to establish and maintain effective work and social relationships.  However, the examiner indicated that the Veteran was able to manage his own funds, had no difficulty in performing his activities of daily living, had no difficulty in understanding simple or complex commands, and did not pose a threat to himself or others. 

The record also contains a number of VA outpatient psychiatric treatment records. According to a July 2005 VA outpatient treatment record, the Veteran suffered from an exaggerated startle response, nightmares, and trouble sleeping.  His affect was found to be appropriate and his mood was dysphoric.  His thought content was free of hallucinations and delusions and he denied any suicidal or homicidal ideations. The Veteran was also noted to be oriented in all spheres with good judgment and fair insight.  The Veteran was evaluated in September 2005, and was noted to have poor to fair insight and judgment in that he continued to smoke with a diagnosed heart condition. 

According to a February 2006 record, the Veteran was not sleeping well.  The Veteran denied any hallucinations or delusions.  Upon further treatment in June 2006, the Veteran reported having fewer nightmares and sleeping better.  

The Veteran was afforded an additional VA examination in November 2006.  The examiner noted that the Veteran had been married for 39 years and that he had three children.  The Veteran reported having friends, but due to financial constraints, they did not go out very often.  It was also noted that the Veteran had not worked since 1997 due to cardiac problems.  Upon examination, he denied any hallucinations or delusions, and the examiner saw no evidence of impaired thought processes or communication.  He described his mood as "fairly good."  While he reported odd thoughts of suicide, he had no actual plans.  The examiner concluded that the Veteran was easily able to maintain his personal hygiene and other activities of basic living.  He was found to be oriented in all spheres.  His long-term memory was noted to be intact, but the Veteran reported variations in his short-term memory.  He also denied ritualistic behavior or panic attacks.  Finally, he denied having problems with impulse control.  A diagnosis of PTSD was again assigned. The examiner opined that it was likely that the Veteran had a mild level of PTSD symptoms at this time and that he was minimally depressed without overwhelming anxiety or hopelessness.  The Veteran was again found to be fully competent to handle his own funds. 

The Veteran continued to seek treatment with VA for his PTSD after his examination.  In March 2007, the Veteran was found to have a euthymic mood and affect.  He reported having occasional nightmares with "alright" sleep.  He was found to be alert, oriented and cooperative, and his speech was described as coherent and goal-directed.  There was no evidence of psychosis, his memory was intact, and his insight and judgment were deemed to be fair.  An examination in July 2007 indicated similar findings.  

The Veteran underwent a mental status examination in March 2009.  He was noted to be alert and oriented.  The Veteran was noted to be neatly groomed. His speech was found to be without abnormality, his mood was noted to be slightly depressed and his affect had a slightly decreased range and intensity.  He was found to be oriented to person, place and time, and his thoughts were coherent, logical and goal-directed.  The Veteran denied auditory or visual hallucinations, aside from occasional voices from Vietnam, and he denied suicidal or homicidal ideations.  A nurse intake note from the same day notes that the Veteran reported suicidal ideation for about a month as a result of stress from moving to a new home. A subsequent examination dated in June 2009 indicated that his mood was slightly depressed and that he denied suicidal or homicidal ideation.  He also denied auditory or visual hallucinations except for occasional voices from his military service in Vietnam.  The record also contains a social work note indicating that the Veteran called the Suicide Prevention Hotline in October 2009.  The Veteran reported that he was feeling overwhelmed by his financial situation.  However, he indicated to the social worker that she did not need to worry about him committing suicide.  A December 2009 mental status examination noted that the Veteran was having stress from legal matters involving his daughter and son-in-law as well as having difficulty paying his bills and could not afford gas to travel places.  He also reported that a friend came over to eat dinner and that he has other friends who he visited once in a while.  He stated that he had an older brother, sister, brother-in-law, and ex sister-in-law who he visits.  Upon examination, the Veteran's appearance was noted as unkempt/disheveled, mood was irritable, affect was flat, behavior was appropriate, speech was monotone, orientation was normal, and thought content was goal-directed.  Suicidal ideation, memory impairment, and anxiety were also documented.  The Veteran stated that he did not like to participate in group activities.  In February and May 2010 mental status examinations, the Veteran reported that his daughter's legal troubles improved, and that he denied suicidal or homicidal ideation.  

The Veteran was afforded another VA psychiatric examination in November 2009. He reported having an "excellent" relationship with his wife and he reported having a few friends with whom he got along well.  He was clean and appropriately dressed, with a sort of disheveled appearance overall.  His speech was noted to be loud and coherent.  His affect was found to be appropriate, but he was anxious with an especially depressed mood because his daughter had recently been arrested.  His thought process was noted to have a paucity of ideas but his thought content was unremarkable.  There was no evidence of delusions or hallucinations.  The examiner concluded that the Veteran understood he had a problem and he understood the outcome of his behavior.  He did not exhibit inappropriate behavior, and he did not suffer from panic attacks or obsessive or ritualistic behavior.  He denied homicidal ideation, but he did say that if he had a gun he would probably kill himself. However, he clarified this statement, noting that he did not want to hurt himself. Finally, his impulse control was described as good and his memory was noted to be mildly impaired. 

The examiner diagnosed the Veteran with PTSD.  While the Veteran had been unemployed for many years, this was not due to his PTSD but rather to a heart attack he had suffered years earlier.  A GAF score of 60 was assigned at this time, and the examiner noted that the Veteran reported mild to moderate symptomatology that resulted in occupational and social impairment with reduced reliability and productivity.  He was noted to have some impaired judgment, abstract thinking and disturbances of mood, and his ability to maintain relationships was noted to be variable.  He did have sufficient insight and judgment to seek services appropriately. 

The Board also observes statements from the Veteran's wife dated March 2006 which document the Veteran's PTSD symptomatology, to include his irritability and difficulty maintaining a relationship with him.

The above evidence demonstrates that the Veteran's overall disability picture has more closely approximated a 50 percent disability rating, rather than the next-higher disability rating of 70 percent prior to February 13, 2011.  As previously noted, the next-higher disability rating of 70 percent contemplates occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411. 

According to the Veteran's September 2005 VA examination, his depressed mood did not affect his ability to function independently.  The Veteran was also fully oriented and he denied having any panic attacks.  Judgment and thinking were not impaired and the Veteran denied suicidal ideation.  The Board recognizes that the VA examiner noted that the Veteran's ability to establish and maintain effective work and social relationships was "quite limited."  However, a 50 percent disability rating is meant to compensate a Veteran with difficulty in establishing and maintaining effective relationships.  Furthermore, a December 2005 VA outpatient treatment record notes that the Veteran did not feel numb or detached from others at this time.  The preponderance of the evidence demonstrates that the Veteran, while quite limited, was not incapable of establishing and maintaining effective relationships, as envisioned by the next-higher disability rating of 70 percent. 

The preponderance of the evidence demonstrates that the Veteran is not entitled to an initial 70 percent disability rating, as there is no evidence of deficiencies in most areas, including family relations, judgment, thinking and mood.  The Board recognizes that the Veteran was assigned a GAF score of 40 during this examination.  Such a score is illustrative of some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking or mood.  While certainly relevant in determining the proper evaluation to assign for the Veteran's psychiatric disorder, GAF scores alone are not controlling - the Board must look to the actual symptomatology described by the medical examiners.  The examiner concluded that the Veteran was fully oriented in all spheres with appropriate behavior.  His speech and communication were also found to be normal.  The Veteran did not have panic attacks, delusions, hallucinations, or obsessional rituals.  His thought processes were found to be normal, and his judgment, abstract thinking and memory were not impaired.  The examiner also found that the Veteran was able to manage his own funds, had no difficulty in performing his activities of daily living, had no difficulty in understanding simple or complex commands, and he did not pose a threat to himself or others.  These symptoms do not demonstrate impairment in reality testing or major impairment in family relations, judgment, thinking or mood. 

Subsequent medical evidence demonstrates that the Veteran is not entitled to a disability rating in excess of 50 percent at any time prior to February 13, 2011. According to the November 2006 VA examination, the Veteran had been married for 39 years.  He also reported having friends, albeit he did not go out with them often due to financial constraints.  The examiner found no evidence of impaired thought or communication, the Veteran was easily able to maintain his acts of basic living, and he was fully oriented with no panic attacks.  The examiner also concluded that the Veteran had a "mild" level of PTSD at this time.  While he did report odd suicidal thoughts, there is no evidence to suggest that he had considered acting on these thoughts.  Additionally, the evidence demonstrates that his occasional suicidal thoughts did not result in deficiencies in judgment, family relations, or mood at this time. 

Outpatient treatment records dated from July 2005 to May 2010 also do not support a disability rating in excess of 50 percent.  Notably, these treatment records document that the Veteran was able to maintain relationships with his family, and that he had friends who he visited.  

Finally, upon VA examination in November 2009, the Veteran reported having an "excellent" relationship with his wife, having a few friends with whom he got along well, and not suffering from panic attacks or obsessional or ritual behavior.  His judgment and insight were intact.  The Veteran again reported passive suicidal thoughts, but he noted that he actually did not want to hurt himself.  The examiner assigned a GAF score of 60 and concluded that the Veteran had mild to moderate symptomatology that resulted in reduced reliability and productivity.  Although the VA examiner reported that the Veteran experienced some impaired judgment, abstract thinking, disturbances in mood, and that his ability to maintain relationships was variable, the Board observes that these symptoms are congruent with the currently assigned 50 percent rating.  In this regard, the VA examiner reported that the Veteran had the insight and judgment to seek services appropriately, and that his PTSD symptoms were mild to moderate and most similar to the criteria of a 50 percent disability rating under Diagnostic Code 9411. 

The Board has also considered the October 2009 treatment record in which the Veteran was noted to have called the Suicide Prevention Hotline.  However, the Veteran indicated that the social worker did not actually need to worry about him committing suicide and that he was feeling overwhelmed as a result of his financial situation.  The Veteran denied suicidal ideation upon treatment in subsequent VA mental status examinations in March 2009, December 2009, February 2010, and May 2010.  Also, as noted above, there is no evidence suggesting that the Veteran's passive suicidal thoughts have resulted in deficiencies in most areas of his life, as he has been able to maintain his marriage, keep a number of friends, and perform his activities of daily living with intact judgment and thinking.  Therefore, this evidence does not suggest that the Veteran's symptomatology was more akin to a 70 percent disability rating rather than a 50 percent disability rating at this time. 

The Board also recognizes that VA outpatient treatment records assigned GAF scores of 44 and 42 in July 2005 and September 2005, respectively, as well as scores of 48 in February 2010 and May 2010 which are illustrate of serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning.  As already noted, a GAF score is not in and of itself conclusive and the Board must look to the actual symptomatology.  In July 2005, the Veteran was found to be oriented in all spheres with good judgment, fair insight, and a thought content free of hallucinations, delusions, or suicidal ideation.  The September 2005 treatment record indicates that the Veteran had emotional, social and occupational impairment, resulting in no close friends and an avoidance of socializing and groups of people.  However, the November 2006 VA examination report indicates that the Veteran had been married for 39 years and that he did have some friends, suggesting that he did not suffer from "severe" social impairment.  Further, as noted above, the February and May 2010 VA treatment records indicate that the Veteran denied suicidal or homicidal ideation, and that his insight and judgment was intact.  

As such, while the Board has considered the GAF scores provided during VA treatment, the actual symptomatology more closely approximates a 50 percent disability rating rather than the next-higher disability rating of 70 percent, since a 50 percent disability rating is for application when a Veteran suffers from difficulty in establishing and maintaining effective work and social relationships. 

The above evidence demonstrates that the Veteran is not entitled to the next-higher disability rating of 70 percent at any time prior to February 13, 2011.  While there has been evidence of significant social and occupational impairment, a 70 percent disability rating contemplates deficiencies in most areas of life, such as work, family relations, judgment and thinking.  The evidence does not demonstrate that the Veteran is deficient in family relations, work, judgment, thinking or mood during this period.  He has remained married throughout the pendency of the claim, he has had friends, his judgment and thinking have routinely been described as at least fair (aside from the use of the term "poor" in September 2005 because of the Veteran's tobacco use), and his mood has not prevented his ability to perform his activities of daily living.  A 50 percent rating is meant to compensate a Veteran with occupational and social impairment with reduced reliability and productivity, due to symptoms such as impaired judgment and abstract thinking and disturbances of motivation and mood.  See 38 C.F.R. § 4.130.  As such, the Veteran's symptomatology is fully compensated by a 50 percent disability rating. 

The Board has also considered whether the Veteran's symptomatology would warrant the higher disability rating of 100 percent.  However, there is no evidence of total occupational or social impairment as a result of the Veteran's PTSD, and the Veteran does not suffer from gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, disorientation to time or place, or significant memory impairment.  He is also not a persistent danger of hurting himself or others, and he does not exhibit an intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene).  See 38 C.F.R. § 4.130, Diagnostic Code 9411.  While the Veteran has complained of some lapses in his memory, a 50 percent disability rating is meant to compensate a Veteran with impairment of short- and long-term memory.  See id.  The Veteran also testified to hearing occasional voices from Vietnam upon treatment in March 2009, but there is no evidence of "persistent" delusions or hallucinations since there is no evidence of such symptomatology otherwise (including during the November 2009 VA examination).  Therefore, the preponderance of the evidence demonstrates that the Veteran is not entitled to the maximum disability rating of 100 percent. 

The Board has also considered the Veteran's statements contending that he is entitled to a disability rating of 100 percent.  According to a statement received in April 2007, the Veteran indicated that he was entitled to a higher rating because he was suffering from nightmares and significant sleep disturbances that were affecting his marriage.  However, the lower disability rating of 30 percent is meant to compensate a Veteran who suffers from chronic sleep impairment.  See 38 C.F.R.    § 4.130.  As such, this evidence does not demonstrate entitlement to a disability rating in excess of 50 percent.




Period from February 13, 2011

The Veteran's service-connected PTSD is currently rated 50 percent disabling.  For the reasons expressed immediately below, the Board finds that the Veteran's PTSD symptoms warrant the assignment of a 70 percent rating under Diagnostic Code 9411 from February 13, 2011.

As indicated above, a 70 percent disability rating is warranted when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.

A private treatment mental health evaluation from D.K., M.D. dated February 13, 2011 documents the Veteran's continued treatment for PTSD.  The Veteran complained of continued significant insomnia due to nightmares and intrusive thoughts.  He also reported that his interest and participation in activities in which he was formerly engaged had been markedly diminished, and now spent the vast majority of his time watching television.  Moreover, his ability to tolerate emotionally charged states and engage in emotional expression had become substantially restricted.  He was therefore unable to maintain close relationships, and had poor relations with his children, indicating that he was emotionally disconnected from them.  He was estranged from his siblings, and had no stable friendships.  He also stated that he was unable to sustain intimate relationships.  The Veteran also noted that he was generally irritable and easily agitated.  He denied suicidal and homicidal ideation.

Upon examination, Dr. D.K. reported that the Veteran's mood was anxious and that his speech was poorly productive and relatively slow, and that his language tended to be relatively simple.  However, the Veteran was fully oriented and alert.  Dr. D.K. further noted that the Veteran's immediate, recent, and remote memory was mildly impaired.  Abstracting ability was also impaired, and the Veteran's thought process was somewhat circumstantial.  The Veteran denied auditory or visual hallucinations.  His judgment was limited by his tendency to irritability, and impulse control was slightly tenuous.  Dr. D.K. also reported that the Veteran's ability to work was impaired at a major level due to the severity of PTSD symptomatology, and that in the area of judgment, his irritability presented a clear impairment.  The Veteran was also becoming more and more depressed.  Dr. D.K. diagnosed the Veteran with PTSD.

A January 2012 PTSD DBQ documented the Veteran's continued treatment for PTSD.  The Veteran stated that he does not associate with anyone outside his immediate family, and that he feels extremely uncomfortable being in groups of people that he does not know.  Although he stated that he has a good relationship with his wife, daughter, and grandchildren, he has no relationship with his son.  He also reported mild to moderate anxiety, intrusive memories, memory impairment, sleep difficulties, anger, and social isolation.  He denied suicidal ideation.  

In diagnosing the Veteran with PTSD, the VA examiner based his criteria for establishing the diagnosis on the Veteran's markedly diminished interest or participation in significant activities, irritability or outbursts of anger, hypervigilance, and recurrent distressing dreams and recollections of his in-service trauma.  The VA examiner further reported that the Veteran's PTSD is manifested by symptoms including anxiety, chronic sleep impairment, mild memory loss, and difficulty in establishing and maintaining effective work and social relationships.  Crucially, the VA examiner also noted that the Veteran is unable to establish and maintain effective relationships.  He further noted that the Veteran has anger and hostility toward others when in social situations.  The VA examiner indicated that the Veteran's PTSD is most closely manifested by occupational and social impairment with reduced reliability and productivity.     

VA mental health evaluations dated from April 2011 to March 2012 also document treatment of the Veteran's PTSD.  At the April 2011 evaluation, the Veteran denied feelings of hopelessness as well as suicidal and homicidal ideation.  However, at the May 2011 evaluation, he complained of depressed mood and irritability.  Although he stated that he lived with his wife, daughter, and grandchildren, he stated that "they don't bother him."  He denied suicidal and homicidal ideation.  He continued his report of irritability, memory impairment, and avoiding crowds in a December 2011 evaluation.  January and March 2012 mental health evaluations document the Veteran's report that he yells at his wife in his sleep as well as his continued irritability and that his wife, daughter, and grandchildren are used to his hypervigilance, irritability, and avoiding crowds.  Upon examination, the Veteran was noted to have speech within normal limits, irritable mood, logical thought process, impaired short-term memory, and normal insight and judgment.  Notably, his PTSD symptoms were described as "significant."  

In short, although the Veteran does not have all of the symptomatology consistent with the assignment of a 70 percent rating, for example suicidal ideation or neglect of personal appearance and hygiene, the Board finds that the impact of the Veteran's PTSD on his social and industrial functioning is sufficient to approximate the degree of impairment contemplated by a 70 percent rating from February 13, 2011.  See 38 C.F.R. § 4.7 (2011).  Criteria for the assignment of a 70 percent rating, which have arguably been met or approximated include impaired impulse control, impaired speech, difficulty adapting to stressful circumstances, and inability to establish and maintain effective relationships.  

The Board also observes that the Veteran has been assigned GAF scores between 36 and 55, which indicate impairment in reality testing or communication to moderate impairment with a GAF of 50 at his recent VA examination.  

Based on the evidence of record, the Board concludes that symptomatology which warrants an increased rating of 70 percent is approximated from February 13, 2011.  See 38 C.F.R. § 4.7 (2011).

The Board also considered the assignment of a rating in excess of 70 percent.  
See A.B. v. Brown, 6 Vet. App. 35, 38 (1993) [when a veteran is not granted the maximum benefit allowable under the Rating Schedule, the pending appeal as to that issue is not abrogated].  For the reasons expressed immediately below, the Board has determined that the evidence does not support a conclusion that the Veteran has symptoms of total occupational and social impairment, which would warrant the assignment of a 100 percent disability rating.

With respect to the criteria for the assignment of a 100 percent disability rating, the Board acknowledges that the evidence documenting the Veteran's yelling in his sleep arguably demonstrates grossly inappropriate behavior.  However, the Veteran's VA mental health evaluations and treatment records do not indicate gross impairment in thought processes or communication, persistent delusions or hallucinations, persistent danger of hurting self or others, intermittent inability to perform activities of daily living (including maintenance of personal hygiene), disorientation to time or place, or memory loss for names of close relatives or own name.      

In light of the foregoing, the Board concludes that the evidence of record does not indicate that the Veteran demonstrates the criteria listed for a 100 percent disability rating, and therefore does not show that his overall level of severity closely approximates the criteria for a 100 percent disability rating under 38 C.F.R. § 4.130.  Moreover, there are no other factors which would lead the Board to conclude that a 100 percent disability rating is warranted.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002) [the specified factors for each incremental rating are examples rather than requirements for a particular rating; analysis should not be limited solely to whether the claimant exhibited the symptoms listed in the rating scheme].  A review of the medical evidence indicates that the Veteran's psychiatric symptomatology from February 13, 2011 centers on his depression, anxiety, nightmares, impaired impulse control, difficulty adapting to stressful circumstances, and impaired social relationships.  These symptoms are more congruent with the assigned 70 percent disability rating.

Thus, a review of the evidence clearly indicates that symptomatology associated with the Veteran's PTSD most closely approximates that which allows for the assignment of a 70 percent disability rating from February 13, 2011.  See 38 C.F.R. § 4.7 (2011).  The appeal is allowed to that extent.
Extraschedular consideration

The Court has clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating. 

In this case, there is no evidence that the service-connected PTSD or its ramifications have required frequent periods of hospitalization.  Further, compensation is paid to compensate industrial impairment, so some impact on the Veteran's ability to work is expected.  There is no evidence that the PTSD causes marked interference with employment beyond that contemplated by the rating schedule.  The Veteran's service-connected PTSD is manifested by occupational and social impairment, depressed mood, chronic sleep impairment, and impaired memory.  However, such impairment is contemplated by the rating criteria.  See 38 C.F.R. § 4.130.  The rating criteria reasonably describe the Veteran's disability and referral for consideration of an extraschedular rating is, therefore, not warranted. 

Rice consideration

Finally, the Board has considered whether a remand for consideration of total disability benefits based on individual unemployability (TDIU) is warranted.  The Court has held that TDIU is an element of an increased rating claim.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  However, the Board observes that the Veteran was awarded TDIU in a September 2011 rating decision.  Therefore, further consideration of this matter is not necessary.


ORDER

Entitlement to an initial disability rating in excess of 50 percent for service-connected PTSD prior to February 13, 2011 is denied.

Entitlement to a 70 percent disability rating for service-connected PTSD from February 13, 2011 is granted, subject to the laws and regulations governing monetary awards.




____________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


